DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 1-17-2022 is acknowledged.
	Claims included in the prosecution are 1, 8-11 and 13-14.
	In view of the amendment to the claims, the 102 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8- 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan. 
	Ganesan teaches particles of calcium salt of phytic acid. The ratios, the zeta potential fall within the ranges claimed. Although Ganesan does not teach phytates of other cations, in the introduction section Ganesan teaches that due to its six phosphate 
	Applicant argues that Ganesan is a general disclosure of colloidal calcium phytates in relation to their use as food additives or dental care formulations and does not disclose the particle sizes and stoichiometric ratio currently claimed. 
	This argument is not found to be persuasive. As is well known in the art, phytic acid phytic acid has 6 anionic phosphate groups, it would have been obvious to one of ordinary skill in the art that these anionic groups would form salts or chelates with any metal. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential and desired activity. With regard to particle sizes, Ganesan on page1326 teaches even microparticles of phytic acid with calcium carbonate. It should be pointed out that although claim 1 recites the term, ‘microparticles, the lower limitation recited for the sizes is nanoparticle size (0.5 micrometer). Furthermore, it is within the skill of highly developed chemistry to prepare microparticles of desired sizes. Instant claims are composition claims and motivation to prepare microparticles of phytates need not be the same as applicant’s. 


2.	Claims 1, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (Journal of Surgical Research, 2004) of record.
Higashi teaches particles of phthalic acid salt. The sizes of the particles ranges from 50 to 1500 nm. The method of preparation involves mixing Tn-phytate with calcium salts in varying amounts. Although Higashi does not teach other metal phytates, since phytic acid has 6 anionic phosphate groups, it would have been obvious to one of ordinary skill in the art that these anionic groups would form salts or chelates with any metal. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that the examples in Higashi disclose the mixing of isotonic sodium chloride and tin solutions, and the resulting increase in colloid size relative to time and mixture rate and it is not clear from the disclosure in Higashi the nature of the product being formed, even less that the product is relevant to the mineral microparticles as defined in amended claim 1 with indicated particle size and recited stoichiometric ratio.
	These arguments are not persuasive. According to claim 1, the particles are phytic acid salts. It is basic knowledge in chemistry that a metal salt is formed when an acid (which is anionic) is mixed with cationic metals. The “Materials and Methods section on page 2 and Table 2 of Higashi indicates the addition calcium solution and 
3.	1, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 162 376 of record by itself or in combination with Ganesan, Higashi individually or in combination.
	EP discloses compositions containing calcium and magnesium salt of phytic salt. According to EP phytic acid interacts with cations such as K, Mg, Ca to form phytate to treat renallithiasis (Abstract, 0006, 0011, 0016, 0025, Examples and claims). Although EP teaches the use of phytate salts in isolated form (0006), it does not teach that the isolated form is in the form of microparticles. However, it would have been obvious to one of ordinary skill in the highly developed art of chemistry to prepare phytate in any desired particulate form in claimed sizes with a reasonable expectation of success. One of ordinary skill in the art would further be motivated to prepare phytate in particulate form since the references of Ganesan and Higashi teach the preparation of calcium phytates. One of ordinary skill in the art would be motivated to vary the amounts of cations such that only the desired amount of negatively charged phosphate groups of phytic acid chelate with the cations such that the composition has desired zeta potential.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that as acknowledged by the examiner on page 4 of the 
	This argument is not persuasive. In col. 0006, EP teaches phytic salts in the isolated form and as pointed out before, although EP does not disclose that this isolated form is in microparticulate form, it is within the skill of the art to form microparticles of desired sizes as the references of Ganesan or Higashi also indicate.

4.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan  or Higashi or EP 3 162 376 of record by itself or in combination with Ganesan, Higashi individually or in combination as set forth above, further in view of Cook (2010/0143385).
	The teachings of Ganesan, Higashi and EP have been discussed above. What is lacking in these references is the inclusion of an antigen in the compositions to be used as a vaccine.
	Cook teaches vaccine preparations containing phytate and antigen (0043-0045).
	It would have been obvious to one of ordinary skill in the art to deliver the phytate containing microparticles as vaccine with a reasonable expectation of success since Cook teaches that phytate compositions can be used as vaccines.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding EP, Ganesan and Higashi. Applicant provides no specific arguments regarding Cook other than stating that Cook does not remedy the deficiencies of EP.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612